                                                Page 361
THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION


In the Matter of:              )
                               )   File No. HO-12718-A
TRADING IN THE SECURITIES OF   )
LIGAND PHARMACEUTICALS, INC.   )


WITNESS:   Gregory Lemelson
PAGES:     361 through 707
PLACE:     Securities and Exchange Commission
           100 F Street, NE
           Washington, D.C.
DATE:      Wednesday, July 21, 2016


    The above-entitled matter came on for hearing,
pursuant to notice, at 9:25 a.m.




         Diversified Reporting Services, Inc.
                (202) 467-9200
                                                  Page 362
1    APPEARANCES:
2
3    On behalf of the Securities and Exchange Commission:
4       VIRGINIA M. ROSADO DESILETS, ESQ.
5       JEFFREY FINNELL, ESQ.
6       SONIA TORRICO, ESQ.
7       Securities and Exchange Commission
8       100 F Street Northeast
9       Washington, D.C. 20549
10      (202) 5510-4955
11
12   On behalf of the Witness:
13      DOUGLAS F. MacLEAN, ESQ.
14      Armor Compliance
15      22 Batterymarch Street
16      Boston, Massachusetts 02109
17      (617) 501-2055
18
19   ALSO PRESENT:
20      LUCY GAUTHIER, Intern
21
22
23
24
25
                                              Page 363
1                        C O N T E N T S
2
3    WITNESS                               EXAMINATION
4    Gregory Lemelson                          365
5
6    EXHIBITS   DESCRIPTION                IDENTIFIED
7         25    E-mail                         368
8         26    E-mail                         370
9         27    E-mail                         389
10        28    E-mail                         396
11        29    E-mail                         413
12        30    E-mail                         414
13        31    E-mail                         417
14        32    E-mail                         421
15        33    E-mail                         422
16        34    E-mail                         427
17        35    E-mail                         428
18        36    Press Release                  453
19        37    10-Q                           494
20        38    E-mail                         518
21        39    E-mail                         520
22        40    E-mail                         528
23        41    Statements                     539
24        42    Information                    556
25        43    Statements                     578
                                                    Page 364
1                         C O N T E N T S (CONT.)
2
3    EXHIBITS   DESCRIPTION                    IDENTIFIED
4         44    Article                              585
5         45    E-mail                               628
6         46    E-mail                               629
7         47    E-mail                               631
8         48    Transcript                           641
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                         Page 365
1                      P R O C E E D I N G S
2                MS. DESILETS:   Back on the record at
3    9:25 a.m.
4    Whereupon,
5                      GREGORY LEMELSON
6    was recalled as a witness and, having been
7    previously duly sworn, was examined and testified
8    further as follows:
9                          EXAMINATION
10               BY MS. DESILETS:
11       Q       Good morning, Father Emmanuel.   Welcome
12   back.
13       A       Good morning.   Thank you.
14       Q       Before we continue, I wanted to summarize a
15   conversation that we had after we went off the record
16   last night.   You had asked us about the formal order
17   of investigation and whether we are investigating
18   Ligand or any other parties, and I informed you that
19   that wasn't information we were at liberty to share or
20   are really ever at liberty to share.
21               You also asked whether it was customary for
22   us to ask background questions about a witness, and
23   particularly about your wife, and I explained that we
24   do usually ask background questions about the witness,
25   and in this particular case, your wife is the owner of
                                                      Page 391
1         A     I don't know.   I think it depends on the
2    tone of the conversation.
3         Q     Is it possible that your statement that he
4    said Promacta sales are going to go away is based on
5    his not having disagreed with your statement to that
6    effect on this call?
7         A     Not if that's what I said on the radio.
8    What I would have said on the interview would have
9    been an accurate recounting of what happened on the
10   radio -- in the phone conversation.
11        Q     Do you recall that on the interview you gave
12   an exact quote of what Bruce Voss told you?
13       A     I don't recall that interview.   I would have
14   to listen to it.
15             I'm just saying because it was closer in
16   time, it would have been -- my memory would have been
17   fresh.   Now my memory is not fresh.   I haven't -- for
18   example, I haven't looked at the notes of my call.
19   Probably the notes of my call would give us more
20   information on this, what he actually said.
21        Q     Did you respond to Mr. Voss's agreement?
22       A     I don't think so.
23        Q     Why not?
24       A     Well, because at that point if he -- if he's
25   contradicting what he said and he's changing it, and
                                                     Page 706
1                   PROOFREADER'S CERTIFICATE
2
3    In the Matter of:   TRADING IN THE SECURITIES OF
4                        LIGAND PHARMACEUTICALS, INC.
5    Witness:            Gregory Lemelson
6    File Number:        HO-12718-A
7    Date:               July 21, 2016
8    Location:           Washington, D.C.
9
10
11       This is to certify that I, Nicholas Wagner,
12   (the undersigned), do hereby swear and affirm
13   that the attached proceedings before the U.S.
14   Securities and Exchange Commission were held
15   according to the record and that this is the
16   original, complete, true and accurate transcript
17   that has been compared to the reporting or recording
18   accomplished at the hearing.
19
20
21
22   ____________________    ____________________
23   (Proofreader's Name)             (Date)
24
25
